Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to an amendment application received on 08/12/2021. In the amendment, applicant has amended independent claims 1, 8 and 15. Claims 6, 18 and 20 remain cancelled. Claims 2-5, 7, 9-14, 16-17, 19 and 21-23 remain original. No new claims have been added. 
	For this office action, claims 1-5, 7-17, 19 and 21-23 have been received for consideration and have been examined.  
Response to Arguments
Rejections under 35 U.S.C. § 103
Applicant’s arguments and amendments, filed 08/12/2021, with respect to the rejections of claims 1-5, 7-17, 19 and 21-23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendments to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US20170318152A1) hereinafter referred as “Chen’152” in view of Annan et al., (US9213931B1) and further in view of Chen, (US20140100895A1) hereinafter referred as “Chen’895”.
Regarding claim 1, Chen’152 discloses:
A method, comprising: 
detecting, by a customer support device (FIG. 9; i.e. CRM System 120A), a communication to a customer support center initiated by a user device of a user (FIG. 9; i.e. Access Device 110A) via a first communication channel between the user device and the customer support center device (See FIG. 9; i.e. 2nd communication channel: [0162] In a Communicate Step 930, data is communicated between Access Device 110A and Server 1010 via the second Communication Channel 1030. This data may be directed to CRM System 120A; [0163] In an optional Authenticate Step 935, the second Communication Channel 1030 is used to provide authentication) ,
FIG. 9; i.e. Server 1010), to receive customer support (See FIG. 9; i.e. 1st communication channel: [0156] Server 1010 may include a system in which an API is configured to provide services to a remote client based on an expert system or other computing instructions (without necessarily or initially including a human agent). For example, the steps illustrated in FIG. 9 may allow a user to contact an airline reservation system starting with a simple call or text message; [0157] FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A),
wherein the first communication channel is different from the second communication channel ([0157] Referring to FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A; [0161] In a Receive 2nd Communication Step 925, a second communication is received from the client via the second Communication Channel 1030);
obtaining, by the customer support device and from the user device, authentication data ([0044] the digital identification data includes information provided by a user of Access Device 110A. For example, the provided information may include a fingerprint of the user obtained; [0049] Authentication Agent 235 obtains the required fingerprint data using Fingerprint Reader 240 and then uses the network address of GateKeeper 125 to automatically send the required fingerprint data to GateKeeper 125; [0163] In an optional Authenticate Step 935, the second Communication Channel 1030 is used to provide authentication and/or other services discussed herein. These services can include, for example, those illustrated in FIGS. 4 and 8),
([0146] The request may be in response to a real-time event, one or more characteristics of the customer, an authentication status of the customer (e.g., how well the customer has been authenticated), a location of Access Device 110A; FIG. 9, part ‘915’; [0158] In an Identify Client Step 915, a source of the first communication is identified based on information received from the client via the first communication channel. In various embodiments, the information is a callerID number, MAC address, IP address, and/or the like; [0163] In an optional Authenticate Step 935, the second Communication Channel 1030 is used to provide authentication and/or other services discussed herein),
obtaining, by the customer support device, second information associated with the user, wherein the second information includes second account information from the user account ([0160] the activation data may include the callerID of Access Device 110A or a sessionID of the first communication. The activation data is configured to cause Application Logic 270 to open a second Communication Channel 1030 between Access Device 110A and Server 1010);
determining, by the customer support device, whether the first account information matches the second account information ([0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data; [0047] The received fingerprint scan or PIN is then ratified by comparison with a fingerprint data or a PIN previously stored on Access Device 110A. Access Control 220); and
authenticating, by the customer support device, the user for access to the user account during the communication to the customer support center based on determining that the first account information matches the second account information ([0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data … a customer using Access Device 110A may be manually authenticated at the start of a communication session and then the customer authentication data may be received from Access Device 110A during the same communication session. If the digital identification data matches the stored customer authentication data, the digital identification data is considered to be “ratified.”).
Chen’152 does not disclose:
	data that comprises graphical data that encodes first account information associated with the user; wherein the graphical data includes a graphic determined based on the first information; identifying, by the customer support device, the first information based on decoding the authentication data.
However, Annan discloses:
	data that comprises graphical data that encodes first account information associated with the user (Col. 3, Line # 16-17; the source information may be an identity of an authorized user; Col. 9, Line # 7-8; At block 202, an original matrix barcode is generated by a server based on source information; Col. 9, Line # 20-23; encode the Source information 112 into the original matrix barcode 118. The source information 112 may be utilized to authenticate and/or authorize a user of a user equipment 102 to the service that the server 108 supports), 
wherein the graphical data includes a graphic determined based on the first information (Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information); 
identifying, by the customer support device, the first account information based on decoding the authentication data (Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information; Col. 10, Line # 26-27; At block 218, the key matrix barcode being displayed on a display of the user equipment is scanned and decoded).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the method of enhancing a matrix barcode with environment, as disclosed by Annan.
The motivation to perform user authentication through a matrix barcode is to enhance reliability of user authentication (See Annan’s Abstract: A method of enhancing a matrix barcode with environment image. The method comprises generating, by a server, an original matrix barcode based on source information, capturing, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information, and parsing the image to obtain the source information and the at least part of the graphic environment information).
The combination of Chen’152 and Annan fails to disclose:
	graphical data such as ‘a QR code’ encodes information regarding a type of matter for which the user is requesting the customer support associated with the request, and identifying, a description of a type of matter for which the user is requesting customer support associated with the request based on decoding the authentication data.
However, Chen’895 discloses:
	graphical data such as ‘a QR code’ (See FIG. 3; i.e. 2D Barcode) encodes information regarding a type of matter (See FIG. 3; i.e. booking of a room in a hotel) for which the user is requesting the customer support (i.e. hotel management interface) associated with the request ([0010] The member services platform has a membership registration module serving to register a user as a member and providing a dedicated two-dimensional (2D) barcode to the member after the registration; [0017] After the registration is completed, the membership registration module of the member services platform stores the guest information and generates a corresponding 2D barcode to the mobile device. When the member books hotel accommodation through the hotel operation interface, the hotel management interface acquires the booking information of the member from the on-line booking module. As long as the 2D barcode in the mobile device is scanned by the hotel upon arrival at the hotel, the booking information [which includes what type of room the member has booked and what type service privileges the member will be using at the hotel during the stay] can be immediately retrieved to rapidly complete the check-in procedure); and 
identifying, a description of a type of matter (See FIG. 9 2D barcode [QR Code] containing corresponding check-in information of the hotel room booking and service privileges guest has requested) for which the user is requesting customer support associated with the request based on decoding the authentication data ([0046] With reference to FIG. 9, the management computer 41 is further connected with a barcode reader to scan the foregoing 2D barcode, thereby reading the basic information and corresponding booking information of the guests; [0050] After the membership registration, the membership registration module 11 of the member services platform 10 stores the personal information of the guest and generates a corresponding 2D barcode and forwards the 2D barcode to the mobile device of the guest … When the member is checking in a hotel, the booking information of the member can be retrieved right away once the 2D barcode on the mobile device is scanned by the hotel staff to rapidly complete the check-in procedure).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Chen’152 and Annan reference incorporate multiple information such as customer support information that relates to a matter for which the user is requesting customer support into the 2D Barcode or QR Code, as disclosed by the Chen’895.
See Chen’895: [0050]).
Regarding claim 2, the combination of Chen’152, Annan and Chen’895 discloses:
	The method of claim 1, further comprising: 
routing the communication to a customer support terminal of the customer support center based on the identifier of the type of customer support (Chen’152: [0124] FIG. 6 illustrates Request Pipelines 610, according to various embodiments of the invention … Each of Request Pipelines 610 is assigned to one or more Customer Service Agents 620 (individually designated 620A, 620B, etc.).
Regarding claim 3, the combination of Chen’152, Annan and Chen’895 discloses:
The method of claim 1, further comprising: 
terminating the communication to the customer support center before authenticating the user to access the user account based on determining that the first account information does not match the second account information (Chen’152: [0160] Send Data Step 920 optionally includes opening a third Communication Channel 1040 between Access Device 110A and Server 1010. For example, if the activation data is sent via an SMS message than an SMS channel may be opened based on a callerID identified in Identify Client Step 915. In some embodiments, Send Data Step 920 is not performed if the information received via the first communication channel 1020 is not sufficient to identify the account of a user).
Regarding claim 4, the combination of Chen’152, Annan and Chen’895 discloses:
Chen’152: [0074]  Application Logic 270 may send an IMEI number, a user account identifier (name, e-mail, etc.) using the second communication channel opened in response to the activation data).
Regarding claim 5, the combination of Chen’152, Annan and Chen’895 discloses:
The method of claim 1, wherein the first communication channel is a voice communication channel and the second communication channel is a non-voice communication channel (Chen’152: [0157] first Communication Channel 1020, which is optionally a voice channel with limited functionality. For example, the first communication may be a PTSN or voice over IP call;  [0161] For example the second communication may be initiated by Application Logic 270 in response to commands received in an SMS or MMS message received by Access Device 110A via third Communication Channel 1040).
Regarding claim 7, the combination of Chen’152, Annan and Chen’895 discloses:
The method of claim 1, wherein access to the user account during the communication to the customer support center includes one or more of: 
access to receive information of the user account, access to change information of the user account, or access to report events relating to the user account (Chen’152: [0088] CRM System 120A optionally further includes Pipeline Logic 360. Pipeline Logic 360 is configured to manage queues (pipes) of customer service requests and the availability of customer service agents. Queues of customer service requests may be general or presorted. Presorted Queues include customer service requests that satisfy criteria of the presorted queue; [0126] Agent Assignment Logic 510 is configured to dynamically assign Customer Service Agents 620 to Request Pipelines 610 in response to profiles of the Customer Service Agents 620 and the real-time status of Request Pipelines 610).
Regarding claim 8, Chen’152 discloses:
A server device, comprising: one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
receive, from a user device, a request that includes first account information from a user account of a user ((i.e. 2nd communication channel: [0162] In a Communicate Step 930, data is communicated between Access Device 110A and Server 1010 via the second Communication Channel 1030. This data may be directed to CRM System 120A; [0163] In an optional Authenticate Step 935, the second Communication Channel 1030 is used to provide authentication), 
wherein the request is received after the user is authenticated to access the user account by the server device via a first communication channel (i.e. 1st communication channel: [0156] Server 1010 may include a system in which an API is configured to provide services to a remote client based on an expert system or other computing instructions (without necessarily or initially including a human agent). For example, the steps illustrated in FIG. 9 may allow a user to contact an airline reservation system starting with a simple call or text message; [0157] FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A); 
[0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data; [0047] The received fingerprint scan or PIN is then ratified by comparison with a fingerprint data or a PIN previously stored on Access Device 110A. Access Control 220);
receive, from the customer support device, the authentication data, wherein the authentication data is received after the user device initiates a communication to the customer support center via a second communication channel and transmits the authentication data during the communication to the customer support device ([0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data … a customer using Access Device 110A may be manually authenticated at the start of a communication session and then the customer authentication data may be received from Access Device 110A during the same communication session. If the digital identification data matches the stored customer authentication data, the digital identification data is considered to be “ratified.”), 
wherein the second communication channel is different from the first communication channel ([0157] Referring to FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A; [0161] In a Receive 2nd Communication Step 925, a second communication is received from the client via the second Communication Channel 1030);and 
transmit, to the customer support device, a second response containing the first account information, wherein the second response is transmitted to permit the customer support device to authenticate the user to access the user account during the communication to the customer support center based on determining that the first account information matches second account information obtained from the user account by the customer support device ([0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data; [0047] The received fingerprint scan or PIN is then ratified by comparison with a fingerprint data or a PIN previously stored on Access Device 110A. Access Control 220).
Chen does not disclose:
	generating graphical data that encodes first account information associated with the user; wherein the graphical data includes a graphic determined based on the first information; identifying, by the customer support device, the first information based on decoding the authentication data.
However, Annan discloses:
	generating graphical data that encodes first account information associated with the user (Col. 3, Line # 16-17; the source information may be an identity of an authorized user; Col. 9, Line # 7-8; At block 202, an original matrix barcode is generated by a server based on source information; Col. 9, Line # 20-23; encode the Source information 112 into the original matrix barcode 118. The source information 112 may be utilized to authenticate and/or authorize a user of a user equipment 102 to the service that the server 108 supports), 
wherein the graphical data includes a graphic determined based on the first information (Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information); 
identifying, by the customer support device, the first account information based on decoding the authentication data (Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information; Col. 10, Line # 26-27; At block 218, the key matrix barcode being displayed on a display of the user equipment is scanned and decoded).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the method of enhancing a matrix barcode with environment, as disclosed by Annan.
The motivation to perform user authentication through a matrix barcode is to enhance reliability of user authentication (See Annan’s Abstract: A method of enhancing a matrix barcode with environment image. The method comprises generating, by a server, an original matrix barcode based on source information, capturing, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information, and parsing the image to obtain the source information and the at least part of the graphic environment information).
The combination of Chen and Annan fails to disclose:
graphical data such as ‘a QR code’ encodes information regarding a type of matter for which the user is requesting the customer support associated with the request, and identifying, a description of a type of matter for which the user is requesting customer support associated with the request based on decoding the authentication data.
However, Chen’895 discloses:
	graphical data such as ‘a QR code’ (See FIG. 3; i.e. 2D Barcode) encodes information regarding a type of matter (See FIG. 3; i.e. booking of a room in a hotel) for which the user is requesting the customer support (i.e. hotel management interface) associated with the request ([0010] The member services platform has a membership registration module serving to register a user as a member and providing a dedicated two-dimensional (2D) barcode to the member after the registration; [0017] After the registration is completed, the membership registration module of the member services platform stores the guest information and generates a corresponding 2D barcode to the mobile device. When the member books hotel accommodation through the hotel operation interface, the hotel management interface acquires the booking information of the member from the on-line booking module. As long as the 2D barcode in the mobile device is scanned by the hotel upon arrival at the hotel, the booking information [which includes what type of room the member has booked and what type service privileges he will using at the hotel during the stay] can be immediately retrieved to rapidly complete the check-in procedure); and 
See FIG. 9 2D barcode [QR Code] containing corresponding check-in information of the hotel room booking and service privileges guest has requested) for which the user is requesting customer support associated with the request based on decoding the authentication data ([0046] With reference to FIG. 9, the management computer 41 is further connected with a barcode reader to scan the foregoing 2D barcode, thereby reading the basic information and corresponding booking information of the guests; [0050] After the membership registration, the membership registration module 11 of the member services platform 10 stores the personal information of the guest and generates a corresponding 2D barcode and forwards the 2D barcode to the mobile device of the guest … When the member is checking in a hotel, the booking information of the member can be retrieved right away once the 2D barcode on the mobile device is scanned by the hotel staff to rapidly complete the check-in procedure).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Chen’152 and Annan reference incorporate multiple information such as customer support information that relates to a matter for which the user is requesting customer support into the 2D Barcode or QR Code, as disclosed by the Chen’895.
The motivation to include information such as type of requested customer support into the 2D Barcode or QR Code to provide ease to the customer and also enhance the service quality and operation efficiency of the customer service personnel (See Chen’895: [0050]).
Regarding claim 9, the combination of Chen’152, Annan and Chen’895 discloses:
Chen’152: [0032] In some embodiments, authentication is based on the presence of a certificate on Access Device 110A and/or presence of a private encryption key on Access Device 110A that is capable of encrypting part of a response. For example, data may be sent to Access Device 110A and encrypted there using a private encryption key. The encrypted data is then returned to GateKeeper 125 where it is decrypted using an (optionally public) decryption key. Successful decryption confirms presence of the private encryption key on Access Device 110A and, thus, achieves authentication).
Regarding claim 10, the combination of Chen’152, Annan and Chen’895 discloses:
The server device of claim 8, wherein the one or more processors, when generating authentication data that encodes the first account information, are to: generate authentication data that encodes the first account information and an expiration time (Chen’152: [0115] In an optional Session ID Step 415, a session ID is assigned to the request to communicate, e.g., to the communication session. The session ID typically includes a temporary value that expires when the communication session is terminated.).
Regarding claim 11, the combination of Chen’152, Annan and Chen’895 discloses:
The server device of claim 10, wherein the one or more processors, when identifying the first account information based on decoding the authentication data, are to: 
identify the first account information and the expiration time based on decoding the authentication data; determine whether the expiration time is expired; and transmit, to the customer support device, the second response without the first account information based on Chen’152: [0046] the digital identification data provided by Authentication Agent 235 includes information received from a Digital Key Device 255. Digital Key Device 255 is a physical device configured to store or generate a digital key. The digital key is optionally generated as a function of time based on an initial seed value. Digital Key Device 255 is optionally a dongle configured to be physically and removably attached to Access Device 110A).
Regarding claim 12, the combination of Chen’152, Annan and Chen’895 discloses:
The server device of claim 8, wherein the first communication channel is a voice communication channel and the second communication channel is a non-voice communication channel (Chen’152: [0157] first Communication Channel 1020, which is optionally a voice channel with limited functionality. For example, the first communication may be a PTSN or voice over IP call; [0161] For example the second communication may be initiated by Application Logic 270 in response to commands received in an SMS or MMS message received by Access Device 110A via third Communication Channel 1040).
Regarding claim 13, the combination of Chen’152, Annan and Chen’895 discloses:
The server device of claim 8, wherein the server device is associated with a website and the customer support device is a computing device associated with a telephony system or a video telephony system (Chen’152: [0013] Various embodiments of the invention include a communication server device comprising an interface. The interface may be an agent interface configured for a human agent to communicate between the agent interface and a remote client. Alternatively, the interface may be an API to computing instructions configured to perform processing in conjunction with an application executing on a remote client. These embodiments further include enhancement logic configured to receive a communication from the remote client via a first communication channel and to execute application logic on the remote client, the application logic being configured to open a second communication channel, optionally using an identifier of the remote client. The second communication channel may be between the remote client and the server device or between a device locally connected to the remote client and the server. The second communication channel optionally includes an enhanced communication functionality relative to the first communication channel. These embodiments optionally further include account identification logic configured to associate the identifier of the remote client with an account of a user of the remote client; and a processer configured to execute at least the enhancement logic).
Regarding claim 14, the combination of Chen’152, Annan and Chen’895 discloses:
The server device of claim 8, wherein the first account information and the second account information include a portion of at least one of:
a name of the user, an address of the user, a social security number of the user, or a transaction card identification string of the user (Chen’152: [0074  Application Logic 270 may send an IMEI number, a user account identifier (name, e-mail, etc.) using the second communication channel opened in response to the activation data).
Regarding claim 15, Chen’152 discloses:
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a server device, cause the one or more processors to:

a user account of a user ([0006] the invention include a customer communication system comprising: a gatekeeper configured to receive digital identification data and to ratify the digital identification data by comparing the digital identification data to previously stored customer authentication data; and a customer relationship management system configured to receive a customer service request from an access device and to connect the customer service request to an agent interface,),
wherein the request is received after the user is authenticated, by the server device and via a first communication channel (i.e. 2nd communication channel:), to access the user account ([0006] a customer relationship management system configured to receive a customer service request from an access device and to connect the customer service request to an agent interface, the customer relationship management system including authentication logic configured to authenticate a source of the customer service request; [0162] In a Communicate Step 930, data is communicated between Access Device 110A and Server 1010 via the second Communication Channel 1030. This data may be directed to CRM System 120A; [0163] In an optional Authenticate Step 935, the second Communication Channel 1030 is used to provide authentication); 
transmit, to the user device, a first response containing the authentication data, wherein the first response is transmitted to permit the user device to transmit the authentication data to a customer support device ([0006] a customer relationship management system configured to receive a customer service request from an access device and to connect the customer service request to an agent interface, the customer relationship management system including authentication logic configured to authenticate a source of the customer service request using at least two methods, the two methods including: a) providing questions to the agent interface and ratifying responses to the questions and b) providing digital identification data received from the source of the customer service request to the gatekeeper and receiving an automated ratification of the digital identification data from the gatekeeper, the customer relationship management system being further configured to provide secure customer data to the agent interface only after the authentication of the source of the customer service request); 
receive, from the customer support device, the authentication data, wherein the authentication data is received after the user device initiates a communication to a customer support center via a second communication channel and transmits the authentication data during the communication to the customer support device (i.e. 1st communication channel: [0156] Server 1010 may include a system in which an API is configured to provide services to a remote client based on an expert system or other computing instructions (without necessarily or initially including a human agent). For example, the steps illustrated in FIG. 9 may allow a user to contact an airline reservation system starting with a simple call or text message; [0157] FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A),
wherein the second communication channel is different from the first communication channel ([0157] Referring to FIG. 9, in a Receive 1st Communication Step 910, a first communication is received from a client, e.g., from Access Device 110A; [0161] In a Receive 2nd Communication Step 925, a second communication is received from the client via the second Communication Channel 1030); and 
transmit, to the customer support device, a second response containing the first account information ([0031] Gatekeeper 125 is configured to facilitate authentication of a customer and/or customer's Access Device 110A by automatically comparing digital identification data received at the time of authentication to previously stored customer authentication data; [0047] The received fingerprint scan or PIN is then ratified by comparison with a fingerprint data or a PIN previously stored on Access Device 110A. Access Control 220). 
Chen does not disclose:
	generating graphical data that encodes first account information associated with the user; wherein the graphical data includes a graphic determined based on the first information; identifying, by the customer support device, the first information based on decoding the authentication data.
However, Annan discloses:
	generating graphical data that encodes first account information associated with the user (Col. 3, Line # 16-17; the source information may be an identity of an authorized user; Col. 9, Line # 7-8; At block 202, an original matrix barcode is generated by a server based on source information; Col. 9, Line # 20-23; encode the Source information 112 into the original matrix barcode 118. The source information 112 may be utilized to authenticate and/or authorize a user of a user equipment 102 to the service that the server 108 supports), 
(Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information); 
identifying, by the customer support device, the first account information based on decoding the authentication data (Col. 9, Line # 39-43; At block 206, the image is parsed to obtain the source information and at least part of the graphic environment information. For example, the camera or another electronic device may parse the image to obtain the source information 112 and at least part of the graphic environment information; Col. 10, Line # 26-27; At block 218, the key matrix barcode being displayed on a display of the user equipment is scanned and decoded).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the method of enhancing a matrix barcode with environment, as disclosed by Annan.
The motivation to perform user authentication through a matrix barcode is to enhance reliability of user authentication (See Annan’s Abstract: A method of enhancing a matrix barcode with environment image. The method comprises generating, by a server, an original matrix barcode based on source information, capturing, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information, and parsing the image to obtain the source information and the at least part of the graphic environment information).
The combination of Chen and Annan fails to disclose:
graphical data such as ‘a QR code’ encodes information regarding a type of matter for which the user is requesting the customer support associated with the request, and identifying, a description of a type of matter for which the user is requesting customer support associated with the request based on decoding the authentication data.
However, Chen’895 discloses:
	graphical data such as ‘a QR code’ (See FIG. 3; i.e. 2D Barcode) encodes information regarding a type of matter (See FIG. 3; i.e. booking of a room in a hotel) for which the user is requesting the customer support (i.e. hotel management interface) associated with the request ([0010] The member services platform has a membership registration module serving to register a user as a member and providing a dedicated two-dimensional (2D) barcode to the member after the registration; [0017] After the registration is completed, the membership registration module of the member services platform stores the guest information and generates a corresponding 2D barcode to the mobile device. When the member books hotel accommodation through the hotel operation interface, the hotel management interface acquires the booking information of the member from the on-line booking module. As long as the 2D barcode in the mobile device is scanned by the hotel upon arrival at the hotel, the booking information [which includes what type of room the member has booked and what type service privileges he will using at the hotel during the stay] can be immediately retrieved to rapidly complete the check-in procedure); and 
See FIG. 9 2D barcode [QR Code] containing corresponding check-in information of the hotel room booking and service privileges guest has requested) for which the user is requesting customer support associated with the request based on decoding the authentication data ([0046] With reference to FIG. 9, the management computer 41 is further connected with a barcode reader to scan the foregoing 2D barcode, thereby reading the basic information and corresponding booking information of the guests; [0050] After the membership registration, the membership registration module 11 of the member services platform 10 stores the personal information of the guest and generates a corresponding 2D barcode and forwards the 2D barcode to the mobile device of the guest … When the member is checking in a hotel, the booking information of the member can be retrieved right away once the 2D barcode on the mobile device is scanned by the hotel staff to rapidly complete the check-in procedure).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Chen’152 and Annan reference incorporate multiple information such as customer support information that relates to a matter for which the user is requesting customer support into the 2D Barcode or QR Code, as disclosed by the Chen’895.
The motivation to include information such as type of requested customer support into the 2D Barcode or QR Code to provide ease to the customer and also enhance the service quality and operation efficiency of the customer service personnel (See Chen’895: [0050]).
Regarding claim 16, the combination of Chen’152, Annan and Chen’895 discloses:
Chen’152: [0046] the digital identification data provided by Authentication Agent 235 includes information received from a Digital Key Device 255. Digital Key Device 255 is a physical device configured to store or generate a digital key. The digital key is optionally generated as a function of time based on an initial seed value).
Regarding claim 17, the combination of Chen’152, Annan and Chen’895 discloses:
The non-transitory computer-readable medium of claim 15, wherein the first communication channel is a non-video communication channel and the second communication channel is a video communication channel (Chen’152: [0075] For example, the first communication channel may be a voice channel, the second communication channel may be a secure Internet session (using SSL) and the third communication channel may be an SMS or MMS data channel).
Regarding claim 19, the combination of Chen’152, Annan and Chen’895 discloses:
The non-transitory computer-readable medium of claim 15, wherein the first communication channel is a voice communication channel and the second communication channel is a non-voice communication channel (Chen’152: [0157] first Communication Channel 1020, which is optionally a voice channel with limited functionality. For example, the first communication may be a PTSN or voice over IP call;  [0161] For example the second communication may be initiated by Application Logic 270 in response to commands received in an SMS or MMS message received by Access Device 110A via third Communication Channel 1040).
Regarding claim 21, the combination of Chen’152, Annan and Chen’895 discloses:
The non-transitory computer-readable medium of claim 15, wherein the first communication channel is a voice communication channel and the second communication channel is a non-voice communication channel (Chen’152: [0157] first Communication Channel 1020, which is optionally a voice channel with limited functionality. For example, the first communication may be a PTSN or voice over IP call;  [0161] For example the second communication may be initiated by Application Logic 270 in response to commands received in an SMS or MMS message received by Access Device 110A via third Communication Channel 1040).
Regarding claim 22, the combination of Chen’152, Annan and Chen’895 discloses:
The non-transitory computer-readable medium of claim 15, wherein: 
the token is stored in association with the first account information and an expiration time (Chen’152: [0047] The received fingerprint scan or PIN is then ratified by comparison with a fingerprint data or a PIN previously stored on Access Device 110A); and
the one or more instructions, that cause the one or more processors to identify the token based on decoding the authentication data, cause the one or more processors to: 
identify the token and the expiration time based on decoding the authentication data (Chen’152: [0047] Authentication Agent 235 communicates this success to CRM System 120A in the form of a ratification token such as a confirmation variable or time dependent key);
Chen’152: [0046] If Digital Key Device 255 is found, then an (optionally time dependent) key is retrieved from the found Digital Key Device 255 by Authentication Agent 235 and automatically provided in response to the authentication request. If then proper Digital Key Device 255 is not found, then a default (generic) key may be provided. This default key typically will not be sufficient to achieve device authentication).
Regarding claim 23, the combination of Chen’152, Annan and Chen’895 discloses:
The method of claim 1, further comprising: 
encrypting the first account information before generating the authentication data; and 
decrypting the first account information after identifying the first account information (Chen’152: [0032] data may be sent to Access Device 110A and encrypted there using a private encryption key. The encrypted data is then returned to GateKeeper 125 where it is decrypted using an (optionally public) decryption key. Successful decryption confirms presence of the private encryption key on Access Device 110A and, thus, achieves authentication).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        /SYED A ZAIDI/Primary Examiner, Art Unit 2432